DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15, lines 2-3 discuss an end flange portion extending outwardly from the at least one wall of the external wrapper.  In most or all embodiments with a trim breaker, the end flange portion extends inwardly rather than outwardly from the remaining wall of the external wrapper to fit within the trim breaker properly.  It is noted that Fig 13A teaches an end flange portion of the external wrapper that extends outwardly.  However, the Fig. 13A embodiment bonds the inner liner and external wrapper flange portions directly to each other without the use of a trim breaker.  
	This discrepancy might have resulted from a typographical error wherein “outwardly” in line 3 of claim 1 was intended to state “inwardly.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Donnelly (US 2855636).
Donnelly discloses a refrigerator, comprising: an external wrapper (outer shell 8) having a front edge (outer edge of supporting flange 12 of outer shell 8); an inner liner (inner shell 9) having at least one wall and a front edge (inner edge of supporting flange 12 of inner shell 9) outwardly offset from the at least one wall by an angled portion (inwardly rolled portion 11 of inner shell 9), wherein the liner is disposed inside the wrapper (see Fig. 1); and a trim breaker (outer breaker strip 21, inner breaker strip 13 and lock strips 15) interconnecting the external wrapper and the inner liner, such that the external wrapper is spaced-apart from the inner liner to define a gap therebetween, wherein the trim breaker includes a wrapper joint (joint formed by inserting front edge of wrapper into lock strip adjacent to outer shell 8) in which the front edge of the external wrapper is received, and further wherein the trim breaker includes a liner joint (joint formed by inserting front edge of liner into lock strip adjacent to inner shell 9)  in which the front edge of the inner liner is received.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Jung et al. (US 2012/0104002) (Jung).
Donnelly discloses an insulated space. Donnelly discloses the invention except for the cavity defined between the liner and wrapper is not stated to be a vacuum space.  Jung teaches a vacuum space 130 for a refrigerator.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the insulation space to be vacuum insulated to provide a higher R-value of insulation which makes the refrigerator more efficient or slows heat transfer.
Re claim 2, the liner flange portion of Donnelly is part of the at least one wall of the liner and the flange portion extends in a direction substantially parallel to the at least one wall of the liner.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Jung as applied to claim 2 above, and further in view of Bockwinkel (US 4831780).
The combination fails to disclose an adhesive.  Bockwinkel teaches an adhesive as referred to in column 4, lines 34-39 and when referring to Fig. 2 adhesive is applied in space 47 and the outer periphery of the glass unit which is generally within a channel.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add adhesive to any and all channels to secure the elements by bonding and to provide an airtight seal to prevent air seepage into the vacuum cavity.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Jung as applied to claim 1 above, and further in view of Thomas (US 3869873).
The combination fails to disclose the sheet metal material (claim 7) and low thermal conductivity material (claim 8).  Thomas teaches a wrapper and liner sheet metal material (inner and outer skins are preferably sheet metal, see column 1, lines 52-54) and a thermal bridge material [trim plate may preferably be extruded from a rigid polyvinylchloride (PVC) material, see column 1, lines 54-55].  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wrapper and liner material to be sheet metal for durability and strength and to modify the trim breaker material to be a low thermal conductivity material to prevent or slow heat from transferring into the liner to increase the effectiveness of the refrigerator.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Bockwinkel.
Donnelly fails to disclose an adhesive.  Bockwinkel teaches an adhesive as referred to in column 4, lines 34-39 and when referring to Fig. 2 adhesive is applied in space 47 and the outer periphery of the glass unit which is generally within a channel.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add adhesive to any and all channels to secure the elements by bonding and to provide an airtight seal to prevent air seepage into the vacuum cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733